Citation Nr: 0740058	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media.

2.  Entitlement to service connection for hearing loss 
disability of the right ear.

3.  Entitlement to service connection for a lower and middle 
back disability.

4.  Entitlement to service connection for tension headaches.

5.  Evaluation of left ear hearing loss disability, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 2000 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The veteran requested a hearing before a Veterans Law Judge 
in her March 2005 substantive appeal, but withdrew the 
request in June 2005.

The issues of entitlement to service connection for a back 
disability and tension headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral otitis media due to disease or injury was not 
manifested in service and is unrelated to the veteran's 
service.

2.  The veteran does not have current right ear hearing loss 
disability for VA compensation purposes.

3.  Tension headaches are not related to a disease or injury 
in service.

4.  The veteran's left ear hearing loss disability is 
manifested by level V hearing loss.

CONCLUSIONS OF LAW

1.  Bilateral otitis media due to disease or injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Right ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.385 (2007).

3.  Tension headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  The criteria for a compensable evaluation for left ear 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in June 
2003, after the enactment of the VCAA.  

A letter dated in March 2006 explained the manner in which VA 
determines disability ratings and effective dates.  It 
provided examples of evidence that impacted the determination 
of disability ratings and effective dates.

An October 2006 letter discussed the evidence necessary to 
support the veteran's claims.  She was asked to provide 
various types of information and send any medical evidence in 
her possession.  The evidence of record was listed and the 
veteran was told how VA would assist her in obtaining further 
relevant evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Service Connection

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Bilateral Otitis Media

The veteran's service medical records indicate that she was 
diagnosed with bilateral otitis media in September 2000.  
Later that month, examination revealed clear tympanic 
membranes.  

The veteran complained of left ear pain and a sore throat in 
April 2002.  Examination revealed clear tympanic membranes.  

On discharge examination in April 2003, general examination 
of the veteran's ears was normal.

On VA audiological examination in July 2003, the veteran 
reported a history of ear canal itching which was mild and 
intermittent, with no history of infections.  External ear 
examination was normal.  The auricles were normal.  

Subsequent medical records are negative for any complaint, 
diagnosis, or abnormal finding referable to the veteran's 
ears.

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that service connection for 
bilateral otitis media is not warranted.  The medical 
evidence does not demonstrate that the veteran has any 
disability related to a single episode of otitis media in 
service.  Rather, the post-service medical evidence 
establishes that the veteran has not been diagnosed with 
otitis media since service.  In summary, the veteran has not 
identified or produced any evidence, medical or otherwise, 
that would tend to show a presently existing disability 
stemming from a single episode of otitis media in service.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  Accordingly, 
service connection for otitis media is denied.

	Right Ear Hearing Loss Disability

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A reference audiogram conducted in August 2000 revealed the 
following puretone thresholds in the right ear:




HERTZ




500
1000
2000
3000
4000


10
5
-5
0
0


In January 2002, puretone thresholds in the right ear were as 
follows:




HERTZ




500
1000
2000
3000
4000


5
5
0
5
5


On service discharge examination in April 2003, audiometric 
testing revealed the following puretone thresholds in the 
right ear:




HERTZ




500
1000
2000
3000
4000


5
5
0
0
-5


On VA examination in July 2003, puretone audiometry resulted 
in the following values for the veteran's right ear:




HERTZ




500
1000
2000
3000
4000


10
10
10
10
10


The speech recognition score for the veteran's right ear was 
96 percent.  The examiner concluded that there was no 
evidence of hearing loss.

An additional VA examination was carried out in February 
2007.  The veteran complained of difficulty hearing and ear 
fullness.  She also reported difficulty understanding 
conversational speech.  Puretone audiometry resulted in the 
following values for the right ear:




HERTZ




500
1000
2000
3000
4000


20
15
10
15
5


The speech recognition score for the veteran's right ear was 
96 percent.  The examiner noted that the veteran's hearing 
was within normal limits pursuant to VA criteria.

Upon review of the evidence pertaining to this claim, the 
Board must conclude that service connection is not in order.  
In summary, the evidence demonstrates that the veteran does 
not currently have right ear hearing loss that is considered 
to be a disability pursuant to VA regulation.  The grant of 
service connection requires competent evidence to establish a 
diagnosis of the claimed disability.  Moreover, as set forth 
above, VA regulations require that hearing loss be reported 
at a certain level before it will be considered a disability.  
In this case, the evidence of record demonstrates that the 
veteran does not have hearing loss disability in the right 
ear.  As such, the claim of entitlement to service connection 
for right ear hearing loss must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  

	Tension Headaches

Review of the veteran's service medical records is negative 
for any diagnosis, complaint, or abnormal finding indicating 
headaches.  

On service discharge examination in April 2003, the veteran 
endorsed frequent or severe headache.  She noted that 
headaches were associated with her back pain.  She was 
neurologically normal on examination.  

The veteran underwent a VA examination in July 2003, prior to 
her discharge from service.  She reported that she had been 
suffering from headaches since 2001.  She denied nausea.  She 
stated that she used Motrin.  The examiner indicated that 
there was no functional impairment resulting from the 
headaches and that they did not cause any lost time from 
work.  He concluded that there was no diagnosis because there 
was no pathology.

Private medical records indicate that the veteran complained 
of headaches in October 2006.  Neurological examination was 
within normal limits.  The impression was headache, and the 
provider recommended analgesics and rest.

Careful review of the evidence pertaining to this claim has 
led the Board to conclude that service connection is not 
warranted for tension headaches.  The Board notes that the 
Court has held that a symptom without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability due to a disease or injury.  
The Federal Circuit has noted that basic entitlement to 
disability compensation derives from two statutes, both found 
in title 38, sections 1110 and 1131--the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 
1131 (1994).  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

The evidence fails to demonstrate that there is an underlying 
disease or injury to account for the veteran's tension 
headaches.  In fact, there is no competent evidence linking 
the veteran's claimed tension headaches to an in-service 
disease or injury, and there is no identified medical 
condition to account for her headaches.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).  Accordingly, the veteran's claim of 
entitlement to service connection for tension headaches is 
denied.

Evaluation of Left Ear Hearing Loss Disability

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

If, as in this case, impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I, subject to the provisions of 38 C.F.R. § 3.383.  38 
C.F.R. § 4.85(f).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A VA examination in July 2003 resulted in the following 
puretone thresholds:




HERTZ





1000
2000
3000
4000
Average


15
5
10
10
10

The speech recognition score for the veteran's left ear was 
92 percent.  

An additional VA examination was carried out in February 
2007.  The veteran complained of difficulty hearing and ear 
fullness.  She also reported difficulty understanding 
conversational speech.  Puretone audiometry resulted in the 
following values for the left ear:




HERTZ





1000
2000
3000
4000
Average 


20
15
10
10
14

The speech recognition score for the left ear was 96 percent.

Upon review of the evidence pertaining to this claim, the 
Board observes that application of the regulation to the 
findings on the audiometric evaluations of record results in 
a numeric designation of I for the left ear.  As noted, the 
nonservice connected right ear will be assigned a numeric 
designation of I.  A noncompensable evaluation is warranted 
when those values are applied to Table VII.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2007).  Accordingly, the record 
demonstrates that the schedular rating assigned by the RO is 
correct for the veteran's left ear hearing loss disability.


ORDER

Entitlement to service connection for bilateral otitis media 
is denied.

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to service connection for tension headaches is 
denied.

Entitlement to a compensable evaluation for left ear hearing 
loss disability is denied.



REMAND

As an initial matter, the Board notes that the VCAA is 
applicable to the issues remaining on appeal.

The veteran's service medical records reflect multiple 
complaints of back pain.  Diagnoses during service included 
chronic lumbar muscle strain, back pain, and mechanical low 
back pain.  On service discharge examination in April 2003, 
she reported recurrent back pain.

A VA examination was carried out in July 2003, prior to the 
veteran's discharge from service.  She complained of constant 
pain but no functional impairment.  The examiner concluded 
that there was no pathology upon which to base a diagnosis.

Since service, private medical records indicate that the 
veteran has suffered from back strain.  In November 2005, she 
presented to a private provider with complaints of increased 
low back pain of three days' duration.  At that time, she 
noted a history of intermittent low back pain of five years' 
duration.  The assessment was acute lumbar strain.

Considering the history of complaints referable to the 
veteran's back in service, the assessment of low back strain 
in November 2005, and her reported history which was 
consistent with recurrent complaints of back pain, the Board 
has determined that a VA examination is necessary to 
determine whether the veteran's current complaints are 
related to any disease or injury in service.

In light of the above discussion, the Board has determined 
that additional development of this case is warranted.  
Accordingly, the case is REMANDED for the following action:

Schedule a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's claimed back disability.  Upon 
examination and review of the entire 
claims folder, the examiner should 
identify all currently present 
disabilities of the veteran's low and 
middle back.  With respect to any 
currently present disability, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present back disability is related to 
service.    

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


